Citation Nr: 1523088	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran's was granted service-connection for posttraumatic stress disorder (PTSD) in an October 2005 rating decision.  In April 2006, the Veteran filed his notice of disagreement with the October 2005 rating decision.  In May 2007, a statement of the case was mailed to the Veteran and his representative at the time, which contained a blank VA Form 9, to allow the Veteran to appeal his claim to the Board of Veterans' Appeals should he so desire.  The Veteran was informed that he was required to complete and file the VA Form 9 in order for his appeal to continue.  The record contains no VA Form 9 or any other document that could be construed to be a VA Form 9, and thus, the Veteran did not perfect his appeal.  Therefore, there is no claim currently before the Board regarding the issue of entitlement to an initial higher rating for PTSD.


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for a number of disabilities, including PTSD rated at 50 percent, nerve damage from residuals of a gunshot wound to the right arm and shoulder rated at 40 percent, residuals from extensive bone damage from a gunshot wound of the right arm and shoulder rated at 30 percent, tinnitus rated at 10 percent, and coronary artery disease rated at 10 percent.  The Veteran's service connected disabilities combined for a 70 percent rating as of April 2005, prior to the date the Veteran's TDIU claim was received.  As such, the Veteran currently meets, and has met throughout the course of his appeal, the schedular rating criteria for a TDIU.

On the Veteran's claim (VA Form 21-8940), received in June 2008, he indicated that he had worked forty hours per week as a counselor from 1989 to 2005, but had retired from his employment due to his disabilities.  He indicated that he had three to four years of college education.  Later in July 2008, he reported that he was not required to perform heavy lifting with his injured right arm and the only manual labor performed was minor lifting.  In October 2008, he reported that he was unable to perform in a regular job.

The Board acknowledges that several VA examinations have suggested that the Veteran is employable on account of the fact that his service connected disabilities would not preclude sedentary employment.  However, more recently in June 2014, a registered vocational evaluator, after reviewing the Veteran's claims file, opined that the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, without regard to any non-service connected conditions, since at least June 2008.  The vocational specialist explained the reasoning behind the opinion and grounded his conclusions in the medical evidence of record.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU is warranted.  As such, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


